Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 10/23/2020 is acknowledged.
Claims 1 – 20 are pending.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claim 1
	Line 1; remove comma.
	Lines 5 – 7; for claim clarity, “a terminal with a function to be updated by applying an update program of updating the application among the plurality of functions” should be changed to --a terminal; a function of the plurality of functions to be updated by applying an update program of the application--.   
	Line 9; remove “an application”.
Claim 2
	Line 3; change “a function” to --the function--.
	Line 5; remove “an application”.
  Claim 3 – 6 
	These claims are dependent claims of claim 1 either directly or indirectly; thus, they inherit issues of claim 1.
Claim 7
	Line 1; remove comma.
	Lines 6 – 8; for claim clarity, “a terminal with a function to be updated by applying an update program of updating the application among the plurality of functions” should be changed to --a terminal; a function of the plurality of functions to be updated by applying an update program of the application--.
	Line 10; remove “an application”.
	Line 14; change “an application target” to --the target--.
Claim 8
	Lines 3 – 4; change “a plurality of functions” to --the plurality of functions--.
Claim 9
	Line 2; remove comma.
Claim 10
	The claim is dependent claim of claim 7; therefore, it inherits issues of claim 7.
Claims 11 and 12
	Line 2; change “claim 1” to --claim 7--.
Claim 13
	Line 2; change “claim 4” to --claim 11--.
Claim 14
	Line 1; remove comma.
	Lines 4 – 6; for claim clarity, “a terminal with a function to be updated by applying an update program of updating the application among the plurality of functions” should be changed to --a terminal; a function of the plurality of functions to be updated by applying an update program of the application--.   
	Line 7; remove “an application”.
Claim 15
	Line 1; remove comma.
Claim 16
	Line 1; remove comma.
	Line 3; change “a” to --the--.
Claim 17
	Line 1; remove comma.
Claims 18 – 19 
	These claims are dependent claims of claim 14; therefore, they inherit issues of claim 14.
Claim 20
	Line 1; change “claim 14” to --claim 18--.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 2 recite an information processing apparatus comprising a comparison component and an update management component.  These limitations meet 3-prong analysis; therefore, they are treated under 112(f).
Claim 7 recite an information processing apparatus including a comparison component and an update management component and a terminal including a communication component.  These limitations meet 3-prong analysis; therefore, they treated under 112(f).
Claim 9 recites a display.  The display (in view of Fig. 2 and paragraphs [0023 – 0024] of the specification) is a well-known device having sufficient structure to perform claimed functions.  Therefore, it is not treated under 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (Pub. No. US 2012/0210442 A1; IDS dated 06/22/2021.)

Claim 1
Ito teaches an information processing apparatus (Ito; Fig. 1; [0067] …The license management server 10 is a computer that manages a license of the purchased component …), comprising: 
a comparison component (Ito; Figs. 5 & 41; [0241 – 0245] … Subsequently, the package upgrade supporting section 153 causes the dependency relationship determination section 151 to verify the dependency relationship of the candidate distribution packages subject to upgrading (Step S404) …; Figs. 33 & 34 & [0194 – 0207] process to determine dependencies) configured to compare terminal information (Ito; Ito; Figs. 5 & 41; [0241 – 0245] … FIG. 41 is a sequence diagram illustrating the distribution package upgrading process. When the user selects an "upgrade" menu 512 in the extended function setting menu screen 510 displayed on the operations panel 45 (step S401), the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40 (terminal) and sends a distribution package upgrading request to the package upgrade supporting section 153 of the component server section 15 (step S402)…) indicating a function (Ito; Figs. 5 & 41; [0241 – 0242] … the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40… The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) …; Fig. 2, [0068 – 0069] … As illustrated in FIG. 2, a distribution package is an archive file that includes a distribution package information file and one or more function packages. [0073] Referring back to FIG. 2, the function package is a software package packaged per function…) validated or invalidated among a plurality of functions of an application installed on a terminal (Ito; Figs. 5 & 41; [0244] If there is no dependency relationship interference (validate, invalidate) of the candidate distribution package, the package upgrade supporting section 153 generates upgrading list screen data to display an upgrade list screen for selecting one or more distribution packages from a list of candidate distribution packages subject to upgrading in the upgrade list screen (S405) …;
Fig. 5; [0083] The installation section 421 (part of image forming apparatus 40, terminal) controls a sequence of processes for installing the distribution package corresponding to the product key when receiving the product key. For example, the installation section 421 requests the license management server 10 to verify (validate, invalidate) whether the function package contained in the distribution package subject to installation has a valid package dependency relationship with other function packages already installed in the image forming apparatus 40…;
Figs. 5 & 43, [0250 – 0252] … Subsequently, the apparatus deactivation section 425 (part of image forming apparatus 40, terminal) specifies (validate, invalidate) the product IDs of the selected distribution packages subject to deactivation and the apparatus number of the image forming apparatus 40 and sends a deactivation request (i.e., a license cancellation request) to the server deactivation section 116 of the activation server section 11 (step S502) …) with a function to be updated by applying an update program of updating the application among the plurality of functions (Ito; Figs. 5 & 41; [0242] The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) … If there are distribution packages having the version newer than the received version found in the component management table 155, the package upgrade supporting section 153 acknowledges the found distribution packages as the candidate distribution packages subject to upgrading.); and 
an update management component configured to determine whether or not the terminal is an application target of the update program based on a function comparison result by the comparison component (Ito; Fig. 41; [0242 – 0243] The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) …)

Claim 2
Ito also teaches when a function to be updated by applying the update program is validated in the terminal (Ito; Fig. 5; [0083] The installation section 421 (part of image forming apparatus 40, terminal) controls a sequence of processes for installing the distribution package corresponding to the product key when receiving the product key. For example, the installation section 421 requests the license management server 10 to verify (validate, invalidate) whether the function package contained in the distribution package subject to installation has a valid package dependency relationship with other function packages already installed in the image forming apparatus 40…; [0085] …The apparatus deactivation section 425 carries out deactivation (validate, invalidate) of the distribution package installed in the image forming apparatus 40. Specifically, the apparatus deactivation section 425 deletes the distribution package subject to deactivation and its associated license file 90…;
Figs. 5 & 43, [0250 – 0252] … Subsequently, the apparatus deactivation section 425 (part of image forming apparatus 40, terminal) specifies the product IDs of the selected (validate, invalidate) distribution packages subject to deactivation and the apparatus number of the image forming apparatus 40 and sends a deactivation request (i.e., a license cancellation request) to the server deactivation section 116 of the activation server section 11 (step S502) …), the update management component determines that the terminal is an application target of the update program (Ito; Fig. 41; [0242 – 0243] The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) …)

Claim 3
Ito also teaches the terminal isa label printer(terminal) is a multifunctional peripheral (MFP) capable of implementing numerous functions such as printing, copying, and facsimile transmission and reception in one apparatus…)

Claim 4
Ito also teaches the update program comprises merchandise information (Ito; [0069 – 0072] … FIG. 2, a distribution package is an archive file that includes a distribution package information file and one or more function packages… As illustrated in FIG. 3, the distribution package information includes a product ID, a version, a name, a description, a vendor name, and a distribution type…; [0084] The license file 90 is a file including data that certifies the license associated with the distribution package…; [0186] FIG. 32 is a diagram illustrating a configuration example of the license file. As illustrated in FIG. 32, a license file 90 includes a product ID, an apparatus number, and an expiration date…)

Claim 5
Ito also teaches the update program comprises attributes of a merchandise (Ito; [0069 – 0072] … FIG. 2, a distribution package is an archive file that includes a distribution package information file and one or more function packages… As illustrated in FIG. 3, the distribution package information includes a product ID, a version, a name, a description, a vendor name, and a distribution type…; [0084] The license file 90 is a file including data that certifies the license associated with the distribution package…; [0186] FIG. 32 is a diagram illustrating a configuration example of the license file. As illustrated in FIG. 32, a license file 90 includes a product ID, an apparatus number, and an expiration date…)

Claim 6
Ito also teaches the merchandise information comprises at least one of a merchandise name, an expiration date, and a production place (Ito; [0069 – 0072] … FIG. 2, a distribution package is an archive file that includes a distribution package information file and one or more function packages… As illustrated in FIG. 3, the distribution package information includes a product ID, a version, a name, a description, a vendor name, and a distribution type…; [0084] The license file 90 is a file including data that certifies the license associated with the distribution package…; [0186] FIG. 32 is a diagram illustrating a configuration example of the license file. As illustrated in FIG. 32, a license file 90 includes a product ID, an apparatus number, and an expiration date…)

Claim 7
Ito teaches an information processing system (Ito; Fig. 1, [0066] .. The manufacturer's environment E2 typically includes a license management server 10…), comprising: 
an information processing apparatus including (Ito; Fig. 1; [0067] …The license management server 10 is a computer that manages a license of the purchased component …)
a comparison component (Ito; Figs. 5 & 41; [0241 – 0245] … Subsequently, the package upgrade supporting section 153 causes the dependency relationship determination section 151 to verify the dependency relationship of the candidate distribution packages subject to upgrading (Step S404) …; Figs. 33 & 34 & [0194 – 0207] process to determine dependencies) configured to compare terminal information (Ito; Ito; Figs. 5 & 41; [0241 – 0245] … FIG. 41 is a sequence diagram illustrating the distribution package upgrading process. When the user selects an "upgrade" menu 512 in the extended function setting menu screen 510 displayed on the operations panel 45 (step S401), the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40 (terminal) and sends a distribution package upgrading request to the package upgrade supporting section 153 of the component server section 15 (step S402)…) indicating a function (Ito; Figs. 5 & 41; [0241 – 0242] … the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40… The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) …; Fig. 2, [0068 – 0069] … As illustrated in FIG. 2, a distribution package is an archive file that includes a distribution package information file and one or more function packages. [0073] Referring back to FIG. 2, the function package is a software package packaged per function…) validated or invalidated among a plurality of functions of an application installed on a terminal (Ito; Figs. 5 & 41; [0244] If there is no dependency relationship interference (validate, invalidate) of the candidate distribution package, the package upgrade supporting section 153 generates upgrading list screen data to display an upgrade list screen for selecting one or more distribution packages from a list of candidate distribution packages subject to upgrading in the upgrade list screen (S405) …;
Fig. 5; [0083] The installation section 421 (part of image forming apparatus 40, terminal) controls a sequence of processes for installing the distribution package corresponding to the product key when receiving the product key. For example, the installation section 421 requests the license management server 10 to verify (validate, invalidate) whether the function package contained in the distribution package subject to installation has a valid package dependency relationship with other function packages already installed in the image forming apparatus 40…; functions being validated.
Figs. 5 & 43, [0250 – 0252] … Subsequently, the apparatus deactivation section 425 (part of image forming apparatus 40, terminal) specifies (validate, invalidate) the product IDs of the selected distribution packages subject to deactivation and the apparatus number of the image forming apparatus 40 and sends a deactivation request (i.e., a license cancellation request) to the server deactivation section 116 of the activation server section 11 (step S502) …) with a function to be updated by applying an update program of updating the application among the plurality of functions (Ito; Figs. 5 & 41; [0242] The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) … If there are distribution packages having the version newer than the received version found in the component management table 155, the package upgrade supporting section 153 acknowledges the found distribution packages as the candidate distribution packages subject to upgrading.), and 
an update management component configured to determine whether or not the terminal is an application target of the update program based on a function comparison result by the comparison component (Ito; Figs. 5 & 41; [0242 – 0243] The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403) …) and to store the update program in a predetermined storage area for the terminal when the terminal is determined to be an application target of the update program (Ito; Figs. 5 & 41; [0241 – 0242] … the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40 (terminal) and sends a distribution package upgrading request to the package upgrade supporting section 153 of the component server section 15 (step S402) …The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403)…), the distribution package is stored in the license management server 10; and 
the terminal including a communication component configured to check whether or not the update program exists in the predetermined storage area of the information processing apparatus (Ito; Figs. 5 & 41; [0241 – 0242] … the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40 (terminal) and sends a distribution package upgrading request to the package upgrade supporting section 153 of the component server section 15 (step S402) …The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403)…), the distribution package is stored in the license management server 10.

Claim 8
Ito also teaches when the function validated or invalidated among a plurality of functions of the application installed on the terminal is changed, the communication component transmits the terminal information to the information processing apparatus (Ito; Figs. 5 & 43; [0251] In step S501, the apparatus deactivation section 425 receives a deactivation instruction input from the user (step S501)…; [0252] Subsequently, the apparatus deactivation section 425 specifies (validate, invalidate) the product IDs of the selected distribution packages subject to deactivation and the apparatus number of the image forming apparatus 40 and sends a deactivation request (i.e., a license cancellation request) to the server deactivation section 116 of the activation server section 11 (step S502)…)

Claim 9
Ito also teaches a display configured to display a display screen for causing a user to confirm whether or not the update program is applied to the terminal, when the communication component confirms that the update program is stored in the predetermined storage area (Ito; Fig. 1, [0065] …The user's PC 50 is utilized for purchasing a component that the user wishes to add to the image forming apparatus 40…)

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 14
This is method version of the rejected information processing apparatus in claim 1; therefore, it is rejected for the same reasons.

Claim 15
Ito also teaches checking whether or not the update program exists in a predetermined storage area of an information processing apparatus (Ito; Figs. 5 & 41; [0241 – 0242] … the package upgrading section 423 specifies the product ID and the version of the distribution package installed in the image forming apparatus 40 (terminal) and sends a distribution package upgrading request to the package upgrade supporting section 153 of the component server section 15 (step S402) …The package upgrade supporting section 153 determines candidate distribution packages subject to upgrading based on the specified product ID and version of the distribution packaged in the received distribution package upgrading request and the component management table 155 (step S403)…)

Claim 16
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/
SPE, AU 2192/2194